Case 1:17-cv-02871-AMD-PK Document 74 Filed 12/11/19 Page 1 of 1 PageID #: 314
                                                                                         COURTS^
                                                                                 II EXHIBIT NO.. ^
                                                                                     IDENTIFICATION/EVIDENCE
                                                                                    DKT.#
                                                                                    DATE:
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JOSHUA MARTINEZ,

                            Plaintiff,

              -against-                                          VERDICT SHEET:
                                                                 LIABILITY
                                                                 17-CV-287I(AMD)(PK)
JAMES WHEELER,

                            Defendant.




QUESTION NO.1: Section 1983 Excessive Force

       Has the plaintiff Joshua Martinez proven by a preponderance of the evidence that he was
subjected to the use ofexcessive force by the defendant James Wheeler?

        YES          NO




Your deliberations on liability are finished. This verdict form should be signed and dated
by the foreperson  and given
           pcisuil ituu glVCU to
                              lU the Marshal.
                                 lUC ITlitrsUil



Foreperson:^/tuen)
Date:
